UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
MARIO SIMBQUEBA BONILLA,            )
                                    )
                  Plaintiff,        )
      v.                            )                Civil Action No. 12-1274 (JDB)
                                    )
UNITED STATES SECRET SERVICE,       )
                                    )
                  Defendant.        )
___________________________________ )

                                 MEMORANDUM OPINION


       This matter is before the Court on the Defendant’s Motion for Summary Judgment [ECF

No. 31]. The Court advised the plaintiff of his obligations under the Federal Rules of Civil

Procedure and the local rules of this Court to respond to the motion, and specifically warned

plaintiff that, if he did not respond to the motion by January 10, 2014, the Court may treat the

motion as conceded. To date, the plaintiff neither has filed an opposition to the motion nor

requested more time to do so. Accordingly, the Court will grant the defendant’s motion as

conceded and will dismiss this action.


       An Order accompanies this Memorandum Opinion.


DATE: January 27, 2014                               /s/
                                                     JOHN D. BATES
                                                     United States District Judge